      Case 3:15-cv-00162 Document 190 Filed on 03/20/19 in TXSD Page 1 of 1




                                   HEARING MINUTES

Cause No:            3:15-CV-162 (member cases 3:15-cv-165; 3:15-cv-266; 3:18-cv-176)
Style:               STATE OF TEXAS, et al vs. UNITED STATES
                     ENVIRONMENTAL PROTECTION AGENCY, et al
Hearing Type:        Motion Hearing (Telephone)

Appearances:
Counsel                                         Representing
Linda Secord                                    State of Texas
Lisa Bennett

Tim Bishop                                      Movant Plaintiffs (3:15-cv-165)
Michael Kimberly

Zach Fayne                                      Consolidated Plaintiffs (3:15-cv-266)

Lowell Rothschild                               Consolidated Plaintiff Texas Alliance for
                                                Responsible Growth, Environment and
                                                Transportation

Andrew Doyle                                    Defendants United States Environmental
Daniel Dertke                                   Protection Agency, United States Army
                                                Corps of Engineers, Gina McCarthy

Aaron Colangelo                                 Intervenor Defendants National Wildlife
Jared Knieley                                   Federation; Natural Resources Defense
                                                Council


Date: March 20, 2019                            ERO: Andy Gould
Time: 1:07 PM - 1:20 PM                         Case Manager: Susan Gram


At the hearing, the following rulings were made as stated on the record:

         1. Telephonic motion hearing held as to Private Party Plaintiffs’ (in No. 3:15-cv-
            165) Corrected Unopposed Motion of the Private Party Plaintiffs in No. 3:15-
            cv-165 For An Expedited Summary Judgment Decision. (Dkt 188)
         2. Court held hearing on Dkt 188 as stated on the record.


1/1
